Citation Nr: 1430028	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-34 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO).

The Veteran and his spouse testified at a September 2012 Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's case.  Review of the paperless claims files reveals documents that are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.  

In September 2013, the Veteran submitted a request to change his RO because he moved.  This matter is referred to the RO for appropriate action.


FINDING OF FACT

Obstructive sleep apnea had its onset during the Veteran's service. 


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from a disease or injury incurred in active service or that a preexisting injury or disease was aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The record demonstrates that the Veteran's sleep problems began during service.  The Veteran testified that he experienced fatigue and sleepiness during service and that he reported these problems to his primary care provider, but because he was experiencing other more serious medical issues, the sleep problems were not addressed at that time.  About a month and a half after the Veteran retired, he reported his sleep problems to his new primary care provider who arranged for a sleep study, and sleep apnea was diagnosed in November 2006, i.e., about three months postservice.  

In addition to the Veteran's description of the onset of his symptoms, his spouse has provided competent observations of the appellant's sleep symptoms during service.  Specifically, she described in a September 2007 statement and her hearing testimony that the Veteran has snored excessively since she married him in 1999, causing her to sleep at times in a separate room.  She also reported observing that during the night the Veteran would stop breathing, gasp for air, and either wake up or resume snoring.  One of the Veteran's fellow service members submitted a September 2007 statement describing the claimant's severe snoring and reports of waking up in the night and being tired.  The Board finds the lay evidence of the Veteran's in-service sleep problems to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In February 2008, Dr. W.B., a diplomate of the American Board of Sleep Medicine who interpreted the Veteran's overnight sleep study, opined that patients with obstructive sleep apnea have generally had the syndrome and its signs and symptoms for a number of years prior to being formally diagnosed.  In September 2008, Nurse Practitioner K.F., the Veteran's primary care manager, gave her professional opinion that it is probable that the appellant's sleep apnea developed well prior to his retirement in 2006.  She based her opinion on her medical training and experience, treatment of the Veteran, interpretation of the sleep study and the claimant's response to treatment, and the longstanding history of symptoms as reported by the appellant and supported by the observations of his family and co-workers.  

In February 2009, Dr. C.W., a diplomate of the American Board of Sleep Medicine, stated that he strongly suspected that the Veteran had obstructive sleep apnea prior to his military discharge.  He based this opinion on the Veteran's longstanding history of hypersomnolence and the stability of his weight between retirement and his first sleep study.  Dr. C.W. explained that obstructive sleep apnea is generally a chronically progressive condition that develops over years, in the absence of substantial weight gain.  

There is no probative evidence contrary to these opinions.  Although the Veteran was provided a VA examination in March 2007, the examiner only described the medical history of the claimant's sleep apnea and his symptoms, and the examiner did not offer an opinion as to whether his sleep apnea had onset during service.  

In summary, the Veteran has presented evidence of a current diagnosis of obstructive sleep apnea, the in-service onset of that disorder, and a nexus between the in-service symptomatology and the current diagnosis.  38 C.F.R. § 3.303.  Therefore, service connection for obstructive sleep apnea is warranted.  




ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


